Detailed Action
1. 	This Office Action is in response to the Applicants’ communication filed on 12/18/2020. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	 Applicant’s claim for the benefit of provisional application 63/059106 under 35 U.S.C. 119(e) or 120, and 37 CFR 1.78 is acknowledged. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Pub. No.: US 2019/0261329 A1 in view of Axmon et al. Pub. No.: US 2016/0227462 A1 and Bertrand et al. Pub. No.: US 2010/0080112 A1.

Claim 1
Park discloses a user equipment (UE) (UE 1520 in fig. 15), comprising: 
a transceiver (RF unit 1523 in fig. 15) configured to receive, using one or more beams (beams 1-4 in fig.11-13), a plurality of sets of Doppler pre-compensated signals (S1410 in fig. 14 and par. 0358-0365) corresponding to each of multiple Doppler pre-compensation patterns (beam patterns in fig. 11-13; as explained 0144-0151, QC/QCL is Doppler Spread and Doppler spectrum; see frequency patterns in par. 0266) applied to a set of reference signals (CSI-RS in fig. 14 as reference signal RS explained in par. 0092-0096); and 
a processor (processor 1512 in fig. 15) coupled to the transceiver (1512-1523 in fig. 15), the processor configured to combine two or more of the received sets of Doppler pre-compensated signals in time domain (signals in fig. 14 as shown in fig. 13 could be received as subframe received in time domain in fig. 1; QCL in par. 0358-0365 could be considered as Doppler compensated, i.e., Doppler pre-compensated doppler signal,  as described in par. 0145 & 0151) in connection with reference signal received power (RSRP) measurement (RSRP from two or more antenna ports in par. 0153).
Park does not explicitly disclose: “a plurality of sets of Doppler pre-compensated synchronization signals corresponding to each of multiple Doppler pre-compensation patterns applied to a set of synchronization signals; and to combine two or more of the received sets of Doppler pre-compensated synchronization signals in time domain in connection with one of timing synchronization detection, frequency offset (FO) estimation, or reference signal received power (RSRP) measurement”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “a plurality of sets of Doppler pre-compensated synchronization signals corresponding to each of multiple Doppler pre-compensation patterns applied to a set of synchronization signals”, recall that Park discusses using reference signal RS with QC/QCL for Doppler Spread as explained above, and such teachings would have rendered the addressing claim limitations obvious. Further evidence for obviousness could be seen in Axmon. In particular, Axmon teaches detecting In-phase Quadrature Phase (IQ) samples in SSS of the cells (fig. 4 and par. 0075-0076) to compensate the phase shifts (par. 0071) because of Doppler shift (par. 0095) and RSRQ (fig. 9 and par. 0096), and adjusting frequency offset (fig. 9) by combining the signal received from the N receive antennas using the set of combining weights with PSS and SSS detectors (par. 0098). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with the teaching from Park and Axmon.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park by providing cell detection in a cellular Axmon. Such a modification would have included symbol synchronization to detect an appropriate cell form the overlapping PSS and SSS signals so that interference could be suppressed for a moving wireless device as suggested in par. 0019 of Axmon.
	Secondly, to address the obviousness of the claim limitations “to combine two or more of the received sets of Doppler pre-compensated synchronization signals in time domain in connection with one of timing synchronization detection, frequency offset (FO) estimation, or reference signal received power (RSRP) measurement”, recall that Park explains receiving frames (fig. 1) in time domain (Table 1 on pg. 3 and Table 2 on pg. 4) to combine two or more of the receives sets of Reference Signal (RS) to compensate Doppler with measurement for RSRP (fig. 11-14). Moreover, Axmon explains compensating Doppler effect with frequency offset in synchronization signals from the cells (fig. 9). Herein, “synchronization signals in time domain” in the claim does not specifically recite what are involved or required. If so, as Park depicted in fig. 1, synchronization signals in receiving time domain and changing into the frequency domain is intrinsic features of FDMA or OFDMA or FDD. Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combination of Park and Axmon. However, to advance the prosecution further evidence for converting timing domain into frequency domain is provided herein. In particular, Bertrand teaches converting signal in the time domain into the frequency domain via a Fast Fourier Transform FFT (fig. 8 and par. 0034). 
For the above reasons, the claim limitations would have been rendered obvious by the combination of Park in view of Axmon and Bertrand since known work in one field 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park in view of Axmon by providing frequency offset estimation as taught in Bertrand to obtain the claimed invention as specified in the claim. Such a modification would have included OFDMA wireless networks to estimate frequency offset so that the frequency-domain interference-free symbols could have provided the high-end performance required in LTE networks as suggested in par. 0012 of Bertrand.

Claim 2
Park, in view of Axmon and Bertrand, discloses the UE of claim 1, wherein the received sets of Doppler pre-compensated synchronization signals are combined based on one of predefined Doppler pre-compensation patterns or a received indication of Doppler pre-compensation patterns (Park, par. 0144-0145 describe arranging antenna ports to compensate Doppler; Axmon, setting frequency offset to compensate Doppler shift in fig. 9 and par. 0096; and thus, the combined prior art would have rendered the claim obvious).



Claim 3
Park, in view of Axmon and Bertrand, discloses the UE of claim 2, wherein the received indication of Doppler pre-compensation patterns is received in connection with one of a system information block (SIB) or a radio resource control (RRC) reconfiguration message (Park, SIB in par. 0071, and RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266; therefore, the combined prior art reads on the claim).

Claim 4
Park, in view of Axmon and Bertrand, discloses the UE of claim 2, wherein the received indication of Doppler pre-compensation patterns indicates Doppler pre-compensation patterns for a transmitting cell (Park, patterns in fig. 9-13) and Doppler pre-compensation patterns for one or more neighbor cells (patterns in fig. 9-13 of Park in view of neighboring cells in fig. 3 & 5 of Axmon; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with Park in view of Axmon unless claim further specify what are involved in indication).

Claim 5
Park, in view of Axmon and Bertrand, discloses the UE of claim 1, wherein the set of synchronization signals comprises a synchronization signal block (SSB) including at least a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Park, PSS, SSS and synchronization signal/sequence block in par. 0133; therefore, the combined prior art reads on the claim).

Claim 6
Park, in view of Axmon and Bertrand, discloses the UE of claim 1, wherein an indication of Doppler pre-compensation patterns is received in a system information block (SIB) (Park, SIB in par. 0071), and wherein the processor is configured to combine the two or more of the received sets of Doppler pre-compensated synchronization signals in the time domain during one of data channel reception or handover (Park, patterns in fig. 11-13 receives at different antenna ports illustrated in fig. 14; view of Axmon and Bertrand, fig. 8; accordingly, one for ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 7
Park, in view of Axmon and Bertrand, discloses the UE of claim 1, wherein an indication of Doppler pre-compensation patterns is received in a radio resource control (RRC) reconfiguration message (Park, RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266) wherein the processor is configured to combine the two or more of the received sets of Doppler pre-compensated synchronization signals in the time domain during handover (Park, cell measurement for handover in par. 0095 & 0109 for detecting signal patterns of fig. 11-13 in fig. 14, TDD in par. 0052, 0056, 0078 & 0169; Axmon, handover or cell reselection in par. 0054 0057; the user of time domain and frequency domain in Bertrand; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

Claim 8-14
	Claims 8-14 are method claims corresponding to device claims 1-7. All of the limitations are found reciting the same scopes of the respective limitations in claims 1-7. Accordingly, claims 8-14 are considered obvious by the same rationales applied in the rejection of the claims 1-7 respectively set forth above.

Claim 20
Park, in view of Axmon, discloses the BS of claim 15, wherein an indication of Doppler pre-compensation patterns is transmitted in a system information block (SIB) for use in combining the two or more of the received sets of Doppler pre-compensated synchronization signals (Park, SIB in par. 0071 and patterns in fig. 11-13 are combined in fig. 14) during one of data channel reception or handover (Park, cell measurement for handover in par. 0095 & 0109 for detecting signal patterns of fig. 11-13 in fig. 14, TDD in par. 0052, 0056, 0078 & 0169; Axmon, handover or cell reselection in par. 0054 0057), and wherein the indication of Doppler pre-compensation patterns is transmitted in a radio resource control (RRC) reconfiguration message for use in combining the two or more of the received sets of Doppler pre-compensated synchronization signals during handover (Park, RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266; handover in par. 0054 & 0057 of Axmon).

Park in view of Axmon does not explicitly shows: “synchronization signals in time domain”, claim feature is considered obvious by the following rationales. Initially, Park explains receiving frames (fig. 1) in time domain (Table 1 on pg. 3 and Table 2 on pg. 4) to combine two or more of the receives sets of Reference Signal (RS) to compensate Doppler with measurement for RSRP (fig. 11-14). Moreover, Axmon explains compensating Doppler effect with frequency offset in synchronization signals from the cells (fig. 9). Herein, “synchronization signals in time domain” in the claim does not specifically recite what are involved or required. If so, as Park depicted in fig. 1, synchronization signals in receiving time domain and changing into the frequency domain is intrinsic features of FDMA or OFDMA or FDD. Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combination of Park and Axmon. However, to advance the prosecution further evidence for converting timing domain into frequency domain is provided herein. In particular, Bertrand teaches converting signal in the time domain into the frequency domain via a Fast Fourier Transform FFT (fig. 8 and par. 0034). 
For the above reasons, the claim limitations would have been rendered obvious by the combination of Park in view of Axmon and Bertrand since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park in view of Axmon by providing frequency offset Bertrand to obtain the claimed invention as specified in the claim. Such a modification would have included OFDMA wireless networks to estimate frequency offset so that the frequency-domain interference-free symbols could have provided the high-end performance required in LTE networks as suggested in par. 0012 of Bertrand.

7.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Axmon.

Claim 15
Park discloses a base station (BS) (eNB 1510 in fig. 15), comprising: 
a processor (processor 1511 in fig. 15) configured to perform Doppler pre-compensation on a set of reference signals using each of multiple Doppler pre-compensation patterns (beam patterns in fig. 11-13 and see frequency patterns in par. 0266) to generate a plurality of sets of Doppler pre-compensated reference signals (par. 0087 for directions of beams and see par. 0116; as explained 0144-0151, QC/QCL is Doppler Spread and Doppler spectrum, and thus, beam directions or patterns depicted in fig. 11-13 are compensating Doppler effect); and 
a transceiver (RF 1512 in fig. 15) coupled to the processor (1511 & 1513 in fig. 15), the transceiver configured to transmit the sets of Doppler pre-compensated reference signals using one or more beams (1401-1402 in fig. 14, and par. 0092 & 0096).
	Although Park does not explicitly show: “a set of synchronization signals using each of multiple Doppler pre-compensation patterns to generate a plurality of sets of 
To consider the obviousness of the claim limitations “a set of synchronization signals using each of multiple Doppler pre-compensation patterns to generate a plurality of sets of Doppler pre-compensated synchronization signals; and Doppler pre-compensated synchronization signals using one or more beams”, recall that Park discusses using reference signal RS with QC/QCL for Doppler Spread as explained above, and such teachings would have rendered the addressing claim limitations obvious. Further evidence for obviousness could be seen in Axmon. In particular, Axmon teaches detecting In-phase Quadrature Phase (IQ) samples in SSS of the cells (fig. 4 and par. 0075-0076) to compensate the phase shifts (par. 0071) because of Doppler shift (par. 0095) and RSRQ (fig. 9 and par. 0096), and adjusting frequency offset (fig. 9) by combining the signal received from the N receive antennas using the set of combining weights with PSS and SSS detectors (par. 0098). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with the teaching from Park and Axmon.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park by providing cell detection in a cellular communications network as taught in Axmon to obtain the claimed invention as specified in the claim. Such a modification would have included symbol synchronization to detect Axmon.

Claim 16
Park, in view of Axmon, discloses the BS of claim 15, wherein the transceiver is configured to transmit a signal indicating the Doppler pre-compensation patterns used to generate the sets of Doppler pre-compensated synchronization signals (Park, patterns in fig. 11-13 in view of fig. 3-9 of Axmon), the signal indicating the Doppler pre-compensation patterns comprising one of a system information block (SIB) or a radio resource control (RRC) reconfiguration message (Park, SIB in par. 0071, and RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266; therefore, the combined prior art reads on the claim).

Claim 17
Park, in view of Axmon, discloses the BS of claim 16, wherein the signal indicating the Doppler pre-compensation patterns is transmitted in connection with one of initial access by a user equipment (UE), idle UE cell reselection, connected UE data channel reception, or UE handover (Park, RRC configuration in par. 0252; Axmon, cell reselection in par. 0085 & 0101, and RRC idle mode in par. 0059 & 0101; accordingly, the combined prior art would have rendered the claim obvious).



Claim 18
Park, in view of Axmon, discloses the BS of claim 16, wherein the signal indicating the Doppler pre-compensation patterns indicates Doppler pre-compensation patterns (patterns in fig. 11-13 in Park) for a transmitting cell and Doppler pre-compensation patterns for one or more neighbor cells (neighboring cells in fig. 1, 3 & 5 in view of fig. 9 of Axmon; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplar Rationale G).

Claim 19
Park, in view of Axmon, discloses the BS of claim 15, wherein the set of synchronization signals comprises a synchronization signal block (SSB) including at least a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Park, par. 0133, PSS, SS and synchronization signal/sequence block; and thus, the combined prior art read on the claim).

Potential Restriction/Election Issue
8.	This instant application currently contains the three independent claims sets. Claims set 15-20 seems different from the other two claims set. Accordingly, applicant is cordially reminded to keep all of the claims under the same scope to advance the prosecution.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643